— Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), *772rendered January 20, 1982, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the People, there was sufficient evidence corroborating defendant’s confession to satisfy CPL 60.50 (see People v Lipsky, 57 NY2d 560; People v Reade, 13 NY2d 42).
We have reviewed defendant’s other contentions and find them to be either unpreserved for our review or without merit. Titone, J. P., Mangano, Weinstein and Brown, JJ., concur.